

115 HRES 23 IH: Expressing the sense of the House of Representatives and reaffirming long-standing United States policy in support of a negotiated two-state solution to the Israeli-Palestinian conflict.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 23IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Price of North Carolina (for himself, Mr. Engel, Mr. Connolly, Mr. Welch, Mr. Blumenauer, Mr. Courtney, Mr. Gutiérrez, Mr. Raskin, Mr. Larson of Connecticut, Ms. Eddie Bernice Johnson of Texas, Ms. Eshoo, Ms. Pingree, Mr. Deutch, Ms. Schakowsky, Mr. Cicilline, Mr. Capuano, Mr. Ellison, Mr. Kilmer, Ms. Bonamici, Mr. Yarmuth, Ms. DeLauro, Mr. Huffman, Mr. Michael F. Doyle of Pennsylvania, Ms. Adams, Ms. Tsongas, Mr. Nadler, Mr. Kildee, Mr. Kind, Ms. McCollum, Ms. Brownley of California, Mr. Keating, Mr. Sires, Mr. Tonko, Ms. Frankel of Florida, Ms. Fudge, Mr. Jeffries, Ms. DelBene, Ms. DeGette, Mr. Beyer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Levin, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Mrs. Davis of California, Mr. Castro of Texas, Mr. Nolan, Mr. Schneider, Ms. Bass, Mr. Lynch, Mr. Perlmutter, Mr. Meeks, Mr. Cohen, Mr. Krishnamoorthi, Mr. Cartwright, Mrs. Torres, Ms. Blunt Rochester, Mr. Polis, Mr. Richmond, Ms. Wasserman Schultz, Mr. Aguilar, Ms. Slaughter, Mr. Schiff, Mr. Suozzi, Ms. Michelle Lujan Grisham of New Mexico, Ms. Sánchez, Mrs. Lowey, Ms. Shea-Porter, Ms. Gabbard, Mr. Costa, Mr. Takano, Mr. Carbajal, Ms. Rosen, Mr. Bera, Mr. Peters, Mr. Khanna, Mr. Lowenthal, Mr. Espaillat, Ms. Matsui, Mr. Lipinski, Mr. Lewis of Georgia, Mr. Sherman, Mr. McGovern, Mr. Johnson of Georgia, Mr. Cummings, Mr. Panetta, Ms. Sinema, Ms. Kelly of Illinois, Ms. Hanabusa, Ms. Velázquez, Mr. Delaney, Ms. Esty, Mr. Ted Lieu of California, Mr. Serrano, Mr. Bishop of Georgia, Mr. Foster, Mr. McNerney, Mr. Himes, Ms. Kaptur, Ms. Speier, Mrs. Lawrence, Ms. Wilson of Florida, and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives and reaffirming long-standing United States
			 policy in support of a negotiated two-state solution to the
			 Israeli-Palestinian conflict.
	
 Whereas the special relationship between the United States and Israel is rooted in shared national security interests and the shared values of democracy and the rule of law;
 Whereas the United States remains unwavering in its commitment to help Israel address the myriad challenges our ally faces, including anti-Semitic and anti-Israel terrorism, incitement of violence, delegitimization efforts, regional instability, civil conflict in neighboring states, and the threat of a nuclear-armed Iran;
 Whereas the United States steadfastly opposes boycotts, divestment campaigns and sanctions targeting the State of Israel;
 Whereas the United States recently signed a new Memorandum of Understanding with the Government of Israel regarding security assistance, consistent with long-standing support for Israel among successive Administrations and Congresses and representing an important United States commitment toward Israel’s qualitative military edge;
 Whereas the United States has long supported a negotiated settlement leading to a sustainable two-state solution that re-affirms Israel’s right to exist as a democratic, Jewish state and establishes a demilitarized democratic Palestinian state living side-by-side in peace and security;
 Whereas the failure to achieve a two-state solution to the Israeli-Palestinian conflict poses a threat to Israel’s ability to maintain its identity as a Jewish and democratic state;
 Whereas achievement of a two-state solution could pave the way for the normalization of relations between Israel and Arab states in the region;
 Whereas it is long-standing policy of the United States that a peaceful resolution to the Israeli-Palestinian conflict will only come through direct, bilateral negotiations between the two parties;
 Whereas it is longstanding practice of the United States to oppose and, if necessary, veto United Nations Security Council resolutions or other international efforts that seek to impose a solution to the conflict;
 Whereas it is also the historical position of the United States to oppose and, if necessary, veto one-sided or anti-Israel resolutions at the United Nations Security Council;
 Whereas United States Presidents from both parties have engaged in efforts to help create better conditions for progress, including, but not limited to, facilitating direct, bilateral negotiations, with the goal of achieving a two-state solution and ending all outstanding claims;
 Whereas the United States recently put forward a set of non-binding principles based on commonly understood tenets of a final-status peace agreement, not to prejudge or impose an outcome, but to provide a possible basis for serious negotiations when the parties are ready to move toward a two-state solution; and
 Whereas the United States stands ready to help foster conditions to provide space for the resumption of peace negotiations between the two parties: Now, therefore, be it
	
 That— (1)the United States should continue to support a durable and sustainable two-state solution to resolve the long-standing conflict between Israelis and Palestinians;
 (2)a viable and sustainable two-state solution can only be achieved through direct negotiations between Israelis and Palestinians;
 (3)the United States should continue to oppose, and if necessary, veto future United Nations Security Council resolutions that seek to impose solutions to final status issues, or are one-sided and anti-Israel; and
 (4)the United States should continue to work with Israelis and Palestinians to create the conditions for successful final-status peace negotiations.
			